VOYA INSURANCE AND ANNUITY COMPANY Voya is a stock company domiciled in Iowa Unisex Endorsement The Contract to which this Unisex Endorsement (this Endorsement) is attached is modified by the provisions of this Endorsement. The Endorsements provisions shall control to the extent a conflict exists between this Endorsement and the Contract. This Endorsement is effective as of the Contract Date and remains in effect until the Contract is terminated. The Contract to which this Endorsement is attached is amended by deleting all references to sex. The following table replaces the Annuity Plan B Table: Life Income (Single Annuitant) table found in the Contract Schedule of the Contract. Annuity Plan B Table: Life Income (Single Annuitant) Beginning of Month Payments per $1,000 Age of Life with 10 Year Life with 20 Year Payee Life Only Period Certain Period Certain 50 $2.75 $2.74 $2.70 55 60 65 70 75 80 85 Factors for ages not shown will be supplied upon request. All other provisions of the Contract remain unchanged. IU-RA-4043
